PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/373,096
Filing Date: 2 Apr 2019
Appellant(s): Hart et al.



__________________
Brian E. Harris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/15/2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 2/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Regarding claims 1, 17, and 21, Appellant contends:
The phrase “[t]o perform quantum computing operations” is merely a conclusory statement. This phrase fails to satisfy the requirement for articulated reasoning with rational underpinning as to why one of ordinary skill in the art would rearrange the elements of Yamazaki’s device, as modified based on alleged teachings of Sandberg. The Office Action also has not identified any teaching as support in the prior art references for why one of ordinary skill in the art would have modified Yamazaki’s device, based on alleged teachings of Sandberg, “to form a first qubit device capacitively coupled to a first end of the resonator structure, and a second qubit device capacitively coupled to a second end of the resonator structure” and to provide the capability of “varying of the inductance and inducing the resonator structure to vary a strength of coupling between the first qubit and the second qubit.” (See page 11 of the 7/15/2021 “Appeal Brief”)
	

	As to providing the capability of “varying of the inductance and inducing the resonator structure to vary a strength of coupling between the first qubit and the second qubit,” Yamazaki discloses that the resonator structure comprises a gate electrode (10) that is modulated thereby varying a critical current of electron system in order to vary the inductance (col. 2, lines 45-68). Through this modulation of the gate electrode the strength of coupling between the first qubit and the second qubit is varied. Further, the structure disclosed by the combination of Yamazaki and Sandberg is indistinguishable from the claimed/disclosed structure and as such must be capable of operating in the same manner.

	This argument is not persuasive. The superconducting structure disclosed by FIG. 1(B) of Yamazaki is indistinguishable from the claimed resonator structure (compare FIG. 1(B) of Yamazaki to FIG. 9 of the present application). Appellant has not explained how the resonator structure of the present application differs from that of Yamazaki. 
Appellant contends that “[s]ince Yamazaki discloses a FET rather than a resonator, it follows that the proposed modification of Yamazaki in view of alleged teachings of Sandberg, would further require modifying the Yamazaki device so as to convert it from a FET to a resonator, and thereby render the Yamazaki FET unsatisfactory for its intended purpose and change the principle of operation of the Yamazaki FET. See page 12 of the Appeal Brief.
This argument is not persuasive. The superconducting structure disclosed by FIG. 1(B) of Yamazaki is indistinguishable from the claimed resonator structure. Appellant has not explained what modifications would be necessary to convert the Yamazaki device from an FET to a resonator. Further, Appellant has not explained how the resonator structure of the present application differs from that of Yamazaki. Absent some unexplained structural deficiency, the structure of Yamazaki must be capable of operating in the same manner as the claimed device.  
 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
Conferees:
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891          

                                                                                                                                                                                              /LEE A FINEMAN/TQAS TC 2800, Art Unit 2800                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.